Name: Commission Regulation (EU) NoÃ 463/2010 of 27Ã May 2010 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries, for the quota year 2010
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  international trade;  trade;  plant product;  cooperation policy;  Europe
 Date Published: nan

 28.5.2010 EN Official Journal of the European Union L 129/60 COMMISSION REGULATION (EU) No 463/2010 of 27 May 2010 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries, for the quota year 2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) In accordance with the Community's international obligations within the framework of the Uruguay Round multilateral negotiations (2), the Community undertook to import a certain quantity of maize into Portugal. (2) Chapter II of Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3) laid down the specific detailed rules necessary for applying a reduction to the import duties to ensure that the quantities provided for in Article 1(1) and (2) of that Regulation are actually imported. (3) In view of the market conditions in Portugal for the year 2010, an invitation to tender for the reduction in the import duty on maize should be opened to ensure the import quota is completely used. (4) Commission Regulation (EC) No 677/2009 (4) opened an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries up until 17 December 2009. This invitation was extended until 27 May 2010 by Commission Regulation (EU) No 1292/2009 (5). Regulation (EC) No 677/2009 should therefore be repealed. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. A tendering procedure is opened for the reduction in the duty referred to in Article 136 of Regulation (EC) No 1234/2007 on maize to be imported into Portugal. 2. The provisions of Regulation (EC) No 1296/2008 shall apply. Article 2 The invitation shall remain open until 16 December 2010. During that period partial invitations to tender shall be issued and the dates for submission of tenders shall be laid down in the notice of invitation to tender. Article 3 Import licences issued in the context of this invitation to tender shall be valid for 50 days from the date of issue within the meaning of Article 11(4) of Regulation (EC) No 1296/2008. Article 4 Regulation (EC) No 677/2009 is hereby repealed. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 June 2010. It shall expire on 16 December 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2010. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 336, 23.12.1994, p. 22. (3) OJ L 340, 19.12.2008, p. 57 (4) OJ L 196, 28.7.2009, p. 7. (5) OJ L 347, 24.12.2009, p. 22.